Citation Nr: 1608409	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  09-16 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for arthritis, including as secondary to a back disability.

5.  Entitlement to service connection for a bilateral leg disability, including as secondary to a back disability.

6.  Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or at the housebound rate. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from July 11, 1976, to August 3, 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and a November 2009 rating decision of the Hartford RO in Newington, Connecticut.  The RO in Cleveland, Ohio is currently the Agency of Original Jurisdiction.

The Veteran testified before the undersigned at a videoconference hearing in February 2014.  A transcript of the hearing is of record.

The Board remanded the issues on appeal in July 2014.  They now return for further appellate action.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   



The issues of entitlement to service connection for a back disability, arthritis, and a bilateral leg disability, and entitlement to special monthly compensation are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran did not serve on active duty for 90 days.

2.  No hearing loss disability was present in service, and no current hearing loss disability is related to the Veteran's active service.
 
3.  No tinnitus was present in service, and no current tinnitus is related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability are not met. 38 U.S.C.A. §§ 1101, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015). 
 
2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The record reflects that the Veteran was provided all required notice in an August 2009 letter, prior to the initial adjudication of the claims.

The Veteran's service treatment records have been obtained.  All available post-service medical evidence identified by the Veteran has been obtained, including VA and private records and Social Security Administration records. 

The Veteran was afforded an examination in December 2010 addressing his bilateral hearing loss and tinnitus.  The examiner reviewed the service and post-service records, noted the Veteran's assertions, provided medical opinions, and properly supported the opinions.  Therefore, the Board has found the opinions to be adequate.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

Therefore, the Board concludes that VA has met its duty to assist the Veteran in the development of the facts pertinent to the claims. 

Development required by the Board's February 2014 remand was also substantially fulfilled, including obtaining Social Security Administration (SSA) records.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268   (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008). 

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 hertz is 40 decibels (dB) or greater, or where the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 dB or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The threshold for normal hearing is from 0 to 20 decibels (dB) with higher thresholds indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As an initial matter, the Board notes that Veteran did not have 90 days of active service.  Therefore, the chronic disease presumption for organic disease of the nervous system does not apply in this case.

The Veteran's service enlistment examination in October 1975 included audiometric findings in ASA units.  Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
-
10
LEFT
15
10
10
-
10

The Veteran was separated from service following a medical board examination finding him unfit for enlistment, based on impairments related to polio which existed prior to service.  An audiogram was associated with the July 1976 report of medical examination for the medical board.  The audiogram was read by the VA examiner in December 2010, as detailed below.  The Veteran's service treatment records do not include complaints, findings, or diagnosis of hearing loss or tinnitus.  As reflected in his service Form DD 214, the Veteran had 23 days of active service as a trainee, and he was then discharged as an Army Reservist.  

There is no indication in the service records that the Veteran was subjected to acoustic trauma.  There is no medical evidence of hearing loss or tinnitus until years following the Veteran's discharge from service.  In addition, there is no medical evidence linking the Veteran's hearing loss or tinnitus to service.

At his videoconference hearing before the undersigned in February 2014, the Veteran testified that he was exposed to acoustic trauma in the form of sonic booms from aircraft from a nearby Air Force based that flew over Fort Maguire multiple times daily while he was stationed there.  However, the Veteran at the hearing denied having problems or receiving treatment for hearing loss or tinnitus while in service.  Rather, he reported that he began to experience what might be hearing loss around the year 2000, when he went to VA for care and hearing tests were performed.  The Veteran added that he believed he began having tinnitus, or a buzzing noise, around 1998, with increase in tinnitus around 2000.  

The Veteran was afforded a VA examination in December 2010 addressing his hearing loss and tinnitus.  The examiner noted the above findings from the October 1975 enlistment examination.  The examiner also read the audiogram for the associated with the medical board in July 1976, in ANSI 1969 (ASA) units, with pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-
5
LEFT
5
5
5
-
5

At the December 2010 examination, the Veteran reported first noticing hearing problems approximately 10 to 15 years ago, and reported that he felt that the buzzing in his ears had begun a few years after getting out of service.  He reported a post-service history of working as a "surgical scrub technician" at a hospital for approximately 15 years, and then performing construction work primarily spraying fire proofing on beams for about a year, following which he did apartment maintenance work mostly using hand tools for approximately three years.  He denied a history of loud recreational noise exposure.  

The VA examiner reviewed VA treatment records including for hearing loss, with treatment through hearing aid services.  At the December 2010 VA examination, on the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 4000
RIGHT
20
15
30
60
65
42.5
LEFT
15
10
30
45
60
36.25

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 88 percent in the left ear.

The examiner judged the current tests to be of good reliability, and diagnosed sensorineural hearing loss bilaterally.  The examiner opined that it was not at least as likely as not that the Veteran's bilateral hearing loss was related to noise exposure in service.  She explained that the Veteran reported that his experiences in service included rudimentary training, that he never went to the firing ranges for weapons training, and that his significant noise exposure in service consisted of the sporadic sonic booms of approaching and departing aircraft from the Air Force Base not far from the barracks, with those booms sometimes causing ear discomfort.  The examiner opined that while these noises may have been "briefly annoying" they would "not likely be noise hazardous or cause hearing loss."  The examiner also noted that the audiogram from July 1976 showed hearing "well within normal limits for both ears."  The examiner further observed that the Veteran reported not noticing hearing loss until approximately 20 years after service.  For all these reasons, the examiner concluded that the Veteran's current sensorineural hearing loss was unrelated to in-service noise exposure.  

Similarly, the examiner concluded that it was not at least as likely as not that the Veteran's tinnitus was related to in-service noise exposure because hearing loss "to support a physical cause and connection for his tinnitus" was not supported by the evidence to have been present in service, and because the Veteran voiced difficulty, due to the passage of time, in recalling precisely when he began experiencing tinnitus.  

The Board finds that the VA examiner's opinions are well-supported by rationales based on examination and careful, accurate review of the record.  The Board accordingly assigns substantial weight to the opinions.

While the Board notes the Veteran's belief that his hearing loss and tinnitus are related to his noise exposure in service, his lay opinion concerning these matters requiring medical expertise is of no probative value.  

Accordingly, these claims must be denied.  In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to these claims because the preponderance of the evidence is against the claims.


ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is denied. 


REMAND

The Veteran contends that a back disability originated in service, and that his bilateral leg disability and arthritis are related to service or to his back disability.  

The Veteran's childhood polio is well-established in the record as having been present prior to service, with resulting mild paralysis, and the Veteran was separated from service because he was unfit for service.  At the medical board examination on July 13, 1976, two days following service entry, the Veteran was diagnosed with pes planus with equinus of the heels as residuals of polio, and atrophy of the left calf also as a residual of polio.  

The service Medical Board report, dated July 16, 1976, also notes the Veteran's history of polio when he was six month old with residuals.  The report notes that the Veteran had pes planus with equinus of both feet, that the left calf and right arm were smaller than the contralateral parts, and that he had "problems with both legs."  The report further notes, "[The enlistee is] still in the Reception Center and is unable to march or run."  Diagnoses of pes planus with equinus of the heels as residuals of polio, and atrophy of the left calf also as a residual of polio, were again made.  The Veteran was found unfit for enlistment and medically cleared for separation.  

A treatment record from an Army hospital podiatry clinic, dated July 13, 1976, notes the Veteran's report that he "has polio" and that his, "legs hurt after long distance of walking & running."  The same findings as noted in the Medical Board report from July 16, 1976, are noted in the podiatry treatment record.  

The record of a worker's compensation orthopedic examination in October 1993 notes the Veteran's history of injuring his back in a fall while working for an electric company in 1985.  This report also notes the Veteran's history of performing roofing work.  

At a hearing loss and tinnitus VA examination for compensation purposes in December 2010, the Veteran reported working for 15 years as a surgical scrub technician and performing construction work for about a year, "mostly spraying fire proofing on beams."  

At that examination the Veteran alleged that he stepped in a hole and twisted his ankle at Fort Dix shortly after entering service, that he was sent the next day to the Fort Dix military hospital, and that he was thereafter separated from service.  This contrasts with the narrative in February 2014 testimony, when testified that he slipped and fell in service and injured his lumbar spine.

In connection with March 2002 VA medical treatment, the Veteran asserted that he fell during boot camp with resulting pain and frequent trips to sick call, following which he was placed on a job that did not require heavy lifting prior to being discharged.  The Veteran then reported to the treatment team a history of service from 1975 to 1976.  This self-reported history provides the inaccurate impression that there was a prolonged service period of care over the course of a service period lasting between 1975 and 1976.  The Veteran's service period was less than 23 days.  

The Veteran's service personnel records confirm the Veteran's brief service and do not corroborate any basic training or any in-service injury or any in-service back disability.  These records do include a letter from the Headquarters U.S. Army Training Center at Fort Dix, dated August 3, 1976, further documenting that the Veteran was separated from service due to, "failure to meet established physical standards (no disability)."

At a VA psychiatric examination in May 2014, the Veteran provided a history of being in the military "in his usual state of health and mood" when he had been carrying his duffle bag, "when the ground was slippery and he fell into a hole injuring his lower back."  The Veteran further reported that he had been treated locally, placed on light duty, and during that time had experienced "some of the signs and symptoms of low back pain, paresthesia."  The examiner noted, "I do not have his C-file to review, so this is by his report."  

Similarly, at a May 2014 VA "SCI&D" annual examination, a self-reported history was noted of "an old injury which occurred around 1975 when he had a fall in the military and has subsequently had chronic low back and leg pain, reportedly since that time."  

Notably, the Veteran's narratives to treating physicians in March 2002 as well as in 2014 and 2015, entirely omit the in-service findings only two days into service of inability to march or run.  Rather, the Veteran's narrative at the April 2015 psychiatric treatment is recorded as follows:

The patient did have post polio and he has reported that he had polio as a child that affected his lower extremities but he said that he got better and he was able to lead a normal life in school, play sports and eventually enter military service.  The concern about post polio syndrome seems to be unrelated or not causative of the paraplegia.  

VA treatment records reflect that a significant portion of the Veteran's current impairment of daily functioning is due to post-service cervical injuries and resulting problems.  The May 2014 VA "SCI&D" annual examination notes a history of, "incomplete tetraplegia [status post] traumatic cervical myelopathy."  The neck injury was noted to have occurred, "in the early 1990's as the result of an MVA that caused symptomatic cervical spondylosis."  Subsequent cervical pathology, including as a result of a further fall and injury in January 2007 which "caused compressive cervical myelopathy," was also noted.  The Veteran underwent multiple cervical interventions including cervical fusions at multiple levels, with residual pain reported at 7/10, and neurogenic bladder with suprapubic catheter, and neurogenic bowel.  

Thus, the Veteran appears to have endeavored to create a narrative of physical capacity for military service that is contradicted by the service record.  He has also presented a somewhat varying narrative of injury in service which is unsupported by service records.  

Records obtained from SSA document the Veteran's application for SSA disability benefits in March 1977, with the Veteran reporting in that application that he could not find a job after getting out of the Army due to his disability.  However, he did not then report suffering injury in service.  

Present in the SSA record from that time is a March 1977 letter from an examining doctor, R.H., D.O., addressing the Veteran's disabilities for purposes of a state of Ohio disability determination.  In that letter, the physician noted the Veteran's history of separating from service after 23 days due to, "pain and weakness in both feet and legs with prolonged periods of standing or walking."  The physician also noted the Veteran's history of polio with paresis and paralysis involving both legs and the right upper extremity, which conditions he substantially overcame.  Upon physical examination, the Veteran had "full and satisfactory range of motion of the entire spine with some significant paravertebral muscle spasm primarily in the lumbar region."  The examiner added that the Veteran had "some discomfort" with "full flexion or extension of the lumbar spine," but, "most of the discomfort of which the patient complained was reportedly produced by prolonged standing or walking."  

A February 1977 radiology report was attached to the March 1977 letter from R.H., D.O.  Relevantly, it notes "Examination of the lumbar spine by multiple projection techniques failed to reveal evidence of recent traumatic osseous pathology."  R.H. in the March 1977 letter diagnosed status post poliomyelitis, and unstable low back syndrome secondary to the status post poliomyelitis.  The letter did not note a history of injury or disability with onset during the Veteran's period of service.  

SSA records also include a March 1977 report of X-rays of the lumbosacral spine, noting the following:

There is a slight rotational scoliosis convex to the left suggested.  This could be due to slight rotation for filming and actually not a scoliosis, however.  There is a spina bifida occulta at S1.  Vertebral bodies and interspaces appear intact.  Sacroiliac joints and sacrum appear otherwise normal.  

An additional medical evaluation in March 1977, by J.H., M.D., also contained in the SSA records, addressed current difficulties.  The examiner noted the Veteran's report of current, "weakness in his right arm and leg and sometimes he will have difficulty with his left leg."  Pain in the feet and legs with prolonged standing were again reported, and "with walking, the legs will give out."  The Veteran then reported, "some low back discomfort present for about the last half year."  However, once again, the physician's fairly detailed report contains no record of any injury or onset of disability during the Veteran's brief service period.

Thus, X-ray and medical evaluation records from February and March of 1977 fail to indicate any disability or injury resulting from the Veteran's period of service.  

Because a presumption of soundness applies for the Veteran's claimed back disability, bilateral leg disability, and arthritis, a VA examination is required to address these claims.

The Veteran's claim for special monthly compensation is intertwined with the service connection claims, and hence is also remanded. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  

2.  Then, afford the Veteran an examination by a physician with sufficient expertise to determine the etiology of the Veteran's current arthritis and disabilities of the back and legs.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests or studies should be completed.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify all back, leg and arthritis disorders that have been present during the period of the claims.  

With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was present in service and if so, an opinion as to whether the disorder clearly and unmistakably existed prior to the Veteran's entrance onto active duty.  

With respect to each such disorder that the examiner believes existed prior to the Veteran's entrance onto active duty, the examiner should state an opinion as to whether the disorder clearly and unmistakably underwent no permanent increase in severity as a result of service.

With respect to each such disorder present during the period of the claims that the examiner believes was not present during service, the examiner should state an opinion as to whether there a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.

The examiner should also state an opinion as to whether there is a 50 percent or better probability that the Veteran's claimed back and leg disabilities were caused or permanently worsened by his claimed back disability.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinions, he or she should explain why.  

3.  In the event that the Veteran does not report for any scheduled examination, documentation must be associated with the record showing that he was properly notified of the examination.  

4.  Undertake any other indicated development.

5.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)




This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


